Title: The Commissioners to Abraham Whipple, 16 July 1778
From: First Joint Commission at Paris,Adams, John
To: Whipple, Abraham


     
     Passy, 16 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:162–163. The Commissioners informed Whipple of Thomas Simpson’s appointment to command the Ranger as part of a force under Whipple’s overall direction. He was ordered to make every effort to take or destroy the Jersey and Guernsey privateers and to leave his prisoners with whomever J. D. Schweighauser might direct.
    